Citation Nr: 0912135	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-25 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of both feet and the first great toes.

2. Entitlement to an increased compensable evaluation for 
status post distal phalanx fracture of the left middle finger 
with open reduction internal fixation.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1963 to August 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the Veteran's request, a hearing on these matters was 
scheduled before a Veterans Law Judge on January 29, 2008.  
The Veteran did not appear for his hearing.  In a statement 
received on January 29, 2008, the Veteran indicated that he 
had only recently returned to Louisiana after attending to 
his elderly mother, who had been injured in a fall and that 
since his return, he had had some difficulty obtaining 
certain medical records.  He requested that his hearing be 
rescheduled. 

In May 2008, the Board found that the Veteran had provided 
good cause for his failure to appear for his hearing and 
remanded the case so a hearing could be scheduled.  A review 
of the record does not indicate that a hearing was scheduled, 
however, or that the Veteran has rescinded his request for a 
hearing.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, this claim must be remanded for 
compliance with the May 2008 remand instructions.  

Accordingly, the case is REMANDED for the following action:

The RO should make the necessary 
arrangements to schedule the Veteran for 
a hearing at the RO and notify the 
Veteran of the scheduled hearing at the 
latest address of record.  A copy of the 
notice provided to the Veteran of the 
scheduled hearing should be placed in the 
record.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

